Exhibit Cree, Inc. Severance Plan for Section 16 Officers Plan Document and Summary Plan Description Effective August 18, 2008 This Plan Document and Summary Plan Description (“Summary Plan Description”) is for all employees of Cree, Inc. (“Cree” or the “Company”) who are eligible under the terms of the Cree, Inc. Severance Plan for Section 16 Officers (the “Section 16 Plan”).All rights to participate in and receive benefits under the Section 16 Plan are governed solely by the terms and conditions of this Summary Plan Description. I. EFFECTIVE DATE The Section 16 Plan is effective as of August 18, 2008. II. ELIGIBILITY TO PARTICIPATE Participation in the Section 16 Plan is restricted to active Cree employees who have been designated by the Company, at its discretion and consistent with applicable law, as being subject to the reporting requirements of Section16 of the Securities Exchange Act of 1934, as amended (“Officers”). III. ELIGIBILITY TO RECEIVE BENEFITS An Officer of the Company is eligible to receive benefits under this Section 16 Plan upon his/her Termination of Employment initiated by the Company without Cause or initiated by the Officer for Good Reason, except in the event of termination of his/her employment due to death or LTD Disability and except as provided in Article VI below.Termination of employment initiated by the Officer other than for Good Reason, or termination of employment due to death or LTD Disability, will not entitle the Officer to any benefits under this Section 16 Plan.The receipt of benefits under the Section 16 Plan will be conditioned upon the Officer’s execution of and compliance with an agreement substantially in the form attached as Exhibit A, but with any appropriate modifications, reflecting changes in applicable law, as are necessary or appropriate to provide the Company with the protection it would have if the release were executed as of the effective date specified in Article I (the “Release Agreement”) that includes, without limitation, (i) a release of claims against the Company, its affiliates and representatives; and (ii) a non-disparagement provision.No severance benefits will paid or provided under the Section 16 Plan unless and until the Release Agreement is timely executed and returned by the Officer to the Company, becomes effective and has not been timely revoked in accordance with the terms hereof.The Company will complete and provide to the Officer the release of claims in sufficient time so that if the Officer timely executes - 1 - and returns it, the revocation period will expire before severance payments are required to commence under Article IV. The provisions of this paragraph will control in the event of conflict between this paragraph and any other language in this Section 16 Plan.If the Officer becomes Generally Disabled, the Officer will not be entitled to severance pursuant to this Section 16 Plan on account of the Company, in its sole discretion, taking any action that would otherwise be considered Good Reason hereunder provided that such action remains in effect only for so long as the Officer remains Generally Disabled.If the Officer is Generally Disabled for more than ninety-one (91) days (whether or not consecutive) in a rolling twelve (12) month period, the Company will not be in breach of this Agreement and the Officer will not be entitled to severance on account of the Company permanently taking any action that would otherwise be considered Good Reason hereunder so long as the Committee does not terminate the Officer’s employment prior to the date that the Officer is determined to have an LTD Disability.If the Officer is Generally Disabled and the Company terminates his employment without Cause prior to the date that he is determined to have an LTD Disability, such termination will be considered a Termination of Employment by the Company without Cause for purposes of this Section 16 Plan.If the Officer ceases to be Generally Disabled before his employment is terminated by reason of LTD Disability, subject to the notice and cure provisions in Article V, paragraph C of this Section 16 Plan, the Officer will have the right to terminate his employment for Good Reason on account of any event or circumstances that occurred while the Officer was Generally Disabled that would otherwise have constituted Good Reason except for the provisions of this paragraph and such termination will be considered Termination of Employment by the Officer for Good Reason for purposes of this Section 16 Plan, unless such event or circumstances has already been cured by the Company or consented to by the Officer. IV. BENEFITS Officers who are otherwise eligible to receive benefits under the Section 16 Plan will be entitled to receive the following upon their execution and non-revocation (if applicable) of the Release Agreement: A.Severance Amounts 1.In the case of the Chief Executive Officer of the Company, eighteen (18) months of the Officer’s annualized base salary as of the Termination Date, subject to all applicable taxes and withholdings.In the case of all other Officers who are eligible under this Section 16 Plan, twelve (12) months of the Officer’s annualized base salary as of the Termination Date, subject to all applicable taxes and withholdings.Except as provided in Article VII below, the base salary provided above shall be paid in accordance with the Company’s regular payroll schedule and practices for base salary, but commencing within thirty (30) days following the Officer’s Termination of Employment with payments retroactive to that date, and shall continue for the Salary Continuation Period provided that the - 2 - Officer continues to comply with all terms and conditions of the Release Agreement during such period. 2.As to the Chief Executive Officer, all incentive compensation amounts under the performance units as to which the Chief Executive Officer was employed through the end of the last day of the relevant performance period but that are not yet paid as of the Termination Date, subject to all applicable taxes and withholdings.In the case of all other Officers who are eligible under this Section 16 Plan, all incentive compensation amounts under the Cree, Inc. Management Incentive Compensation Plan (“MICP”) as to which the Officer was employed through the end of the last day of the relevant performance period but that are not yet paid as of the Termination Date, subject to all applicable taxes and withholdings.The sole purpose of this Article IV, paragraph A.2. is to negate the requirements under the MICP and performance units that an Officer be employed on the date of payment in order to be eligible for such payment.Only amounts to which the Officer is entitled on account of satisfaction of the relevant performance measures for the relevant performance period, determined in accordance with the terms of the MICP or Notice of Grant of Performance Units, as applicable, will be paid hereunder. Any incentive compensation amounts will be paid in accordance with the schedule set forth in the MICP or Notice of Grant of Performance Units, as applicable. B.Medical, Dental & Vision Benefits.In the case of the Chief Executive Officer of the Company, a lump sum payment equal to eighteen (18) multiplied by the COBRA premium applicable to the type of medical, dental and vision coverage in effect for the Officer (e.g., family coverage vs. employee-only coverage) as of the Termination Date, subject to all applicable taxes and withholdings.In the case of all other Officers who are eligible under this Section 16 Plan, a lump sum payment equal to twelve (12) multiplied by the COBRA premium applicable to the type of medical, dental and vision coverage in effect for the Officer (e.g., family coverage vs. employee-only coverage) as of the Termination Date, subject to all applicable taxes and withholdings.Such lump sum amounts will be paid within ninety (90) days following the Severance Start Date, except as provided in Article VII below.Receipt of this payment does not result in continuation of coverage under the Company’s medical, dental, and vision plans (collectively “Health Care Plans”) pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and the regulations thereunder (collectively “COBRA”).The Officer must timely and properly elect to continue coverage under the Health Care Plans in accordance with COBRA and timely remit the required premiums to the Company or its designee whether or not the payment provided for in this paragraph has been received.COBRA and the terms and conditions of the applicable Health Care Plan documents shall govern any continuation of coverage. All other compensation (including, without limitation, bonuses and commissions) and employee benefits (including, without limitation, short-term and long-term disability insurance, Paid Time Off accrual, and vesting of equity compensation) will cease on the Officer’s Termination Date unless provided otherwise by the Company in writing.All - 3 - equity compensation grants are subject to the terms and conditions of the applicable plan document(s).Payments under the Section 16 Plan will not be subject to 401(k) Plan or Employee Stock Purchase Plan deductions. Although an Officer will not be eligible for severance benefits hereunder in the event of his/her Termination of Employment due to death or Disability, if an Officer is otherwise eligible for benefits hereunder, such benefits will not cease if the Officer dies or becomes disabled after a Termination of Employment initiated by Cree without Cause or initiated by the Officer for Good Reason. V. DEFINITIONS A.“Cause ” shall mean (i)the Officer’s willful and continued failure to perform the duties and responsibilities of his position that is not corrected after one written warning detailing the concerns and offering the Officer a reasonable period of time to cure; (ii)any material and willful violation of any federal or state law by the Officer in connection with his responsibilities as an employee of the Company; (iii) any act of personal dishonesty taken by the Officer in connection with his responsibilities as an employee of the Company with the intention or reasonable expectation that such may result in personal enrichment of the Officer; (iv)the Officer’s conviction of, or plea of nolo contendere to, or grant of prayer of judgment continued with respect to, a felony that the Board reasonably believes has had or will have a material detrimental effect on the Company’s reputation or business; or (v)the Officer materially breaching his/her Employee Agreement Regarding Confidential Information, Intellectual Property and Noncompetition with the Company, which breach is (if capable of cure) not cured within thirty (30) days after the Company delivers written notice to the Officer of the breach. B.“Disability” means that the Officer is generally disabled for more than ninety-one (91) days (whether or not consecutive) in a rolling twelve (12) month period.As used in this paragraph, “generally disabled” means that the Officer is unable, with reasonable accommodation, to perform the material and substantial duties of his position due to illness or injury or physical or mental incapacity as determined by the Committee consistent with its obligations to the Company’s shareholders. C.“Good Reason” means a Termination of Employment initiated by the Officer within the time periods set forth below following the initial existence of one or more of the following conditions arising without consent of the Officer: (i)a material reduction of the Officer's authority, duties or responsibilities; (ii)a material reduction in the Officer's base salary other than a one-time reduction that also is applied to substantially all other Officers of the Company, provided that the Officer's reduction is substantially proportionate to the reduction applied to substantially all other Officers; - 4 - (iii)the Company requiring an Officer (other than the Chief Executive Officer) to report to anyone other than the Chief Executive Officer (or an acting Chief Executive Officer in the event of the Chief Executive Officer's absence), the Company's Board of Directors, or a Committee of the Board, or, in the case of the Chief Executive Officer, the Company requiring the Chief Executive Officer to report to anyone other than the Company's Board of Directors; or (iv)the Company requiring the Officer to relocate his principal place of business or the Company relocating its headquarters, in either case to a facility or location outside of a thirty-five (35) mile radius from the Officer’s current principal place of employment; provided, however, that the Officer will only have Good Reason if he provides notice to the Chief Executive Officer (in the case of any Officer other than the Chief Executive Officer) or the Board (in the case of the Chief Executive Officer) of the existence of the event or circumstances constituting Good Reason specified in any of the preceding clauses within ninety (90) days of the initial occurrence of such event or circumstances and if such event or circumstances is not cured within thirty (30) days after Executive gives such written notice.If the Officer initiates Termination of Employment for Good Reason, the actual Termination of Employment must occur within thirty (30) days after expiration of the cure period.The Officer’s failure to timely give notice of the occurrence of a specific event that would otherwise constitute Good Reason will not constitute a waiver of the Executive’s right to give notice of any new subsequent event that would constitute Good Reason that occurs after such prior event (regardless of whether the new subsequent event is of the same or different nature as the preceding event).The Officer’s actions in writing (or by such other means as is reliable and verifiable) approving any change, reduction, requirement or occurrence (that otherwise may be considered Good Reason) in his role as an Officer will be considered consent for the purposes of this Good Reason definition. D.“LTD Disability” means that the Officer is “Partially Disabled” or “Total Disabled” within the meaning of the Company’s current long-term disability plan (or such similar term or terms in any long-term disability plan of the Company that replaces its current long-term disability plan) and has satisfied the elimination period for benefits eligibility under such plan. E.“Salary Continuation Period” means the period of time beginning on the date following the Officer’s Severance Start Date and continuing for the number of months specified in Article IV, paragraph A (1) of this Section 16 Plan. F.“Section 16 Plan Administrator” means the Compensation Committee of the Cree Board of Directors (“Compensation Committee”). G.“Severance Start Date” means the date on which the relevant Officer incurs a “separation from service” under
